      Case 2:16-cv-02046-JAD-NJK Document 103 Filed 12/04/18 Page 1 of 2



 1 Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2 Miles N. Clark, Esq.
 3 Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
 5   Phone: (702) 825-6060
     FAX: (702) 447-8048
 6   Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
     Attorneys for Non-Party Haines & Krieger, LLC
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11 LOUIS A. CARDINALI, and all similarly         : Case No. 2:16-cv-2046-JAD-NJK
     situated individuals,                       :
12                                               :
                         Plaintiff,              :
13         v.                                    : STIPULATION FOR EXTENSION OF
                                                   RESPONSE AND REPLY BRIEFING
                                                 : DATES
14   EXPERIAN INFORMATION SOLUTIONS,             :
15   INC.,                                       :
                                                 : [First Request]
16                       Defendant.              :
                                                 :
17                                               :
           Pursuant to LR 6-1 and LR 26-4, Non-Party Haines & Krieger, LLC (“H&K”) and Experian
18
19 Information Solutions, Inc. (“Experian”) (collectively, the “Parties”), by and through their respective
20 counsel of record, hereby move jointly and request that this Court permit a two-day extension of
21 H&K’s time to respond to Experian’s Motion to Compel and Motion for Sanctions (collectively,
22
     “Motions”), as well as Experian’s reply in support of the Motions.
23
            On November 21, 2018, Experian filed its Motions to Compel and for Sanctions. ECF Dkt.
24
     98, 99. Responses are presently due on December 5, 2018.
25
26          The Parties seek a two-day extension of H&K’s its time to respond, from December 5, 2018,

27 to December 7, 2018. This will permit H&K sufficient time to consider and respond to the issues
28
       Case 2:16-cv-02046-JAD-NJK Document 103 Filed 12/04/18 Page 2 of 2



 1 attendant in the Motions. Coterminous with that extension, the Parities request a two-day extension
 2 of Experian’s time to file a reply in support, from December 12, 2018 to December 14, 2018.
 3
             This is the first request for an extension of these briefing deadlines; it is made in good faith
 4
      and not for purposes of delay.
 5
             It is so stipulated.
 6
 7           Dated: December 4, 2018

 8
     /s/ Miles N. Clark                                      /s/ Miles N. Clark
 9 Matthew I. Knepper, Esq. (NBN 12796)                      Matthew I. Knepper, Esq. (NBN 12796)
     Miles N. Clark, Esq. (NBN 13848)                        Miles N. Clark, Esq. (NBN 13848)
10 KNEPPER & CLARK LLC                                       KNEPPER & CLARK LLC
11 10040 W. Cheyenne Ave., Suite 170-109                     10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129                                     Las Vegas, NV 89129
12                                                           Attorneys for Non-Party Haines & Krieger,
     David H. Krieger, Esq. (NBN 9086)                       LLC
13 HAINES & KRIEGER, LLC
14 8985 S. Eastern Avenue, Suite 350                         /s/ Christopher A. Hall
                                                             Adam W. Wiers (Admitted Pro Hac Vice)
     Henderson, Nevada 89123
                                                             Christopher A. Hall (Admitted Pro Hac Vice)
15                                                           JONES DAY
     Sean N. Payne, Esq. (NBN 13216)
                                                             77 W. Wacker Ave.
16 PAYNE LAW FIRM LLC                                        Chicago, IL 60601
     9550 S. Eastern Ave., Suite 253-A213
17 Las Vegas, NV 89123
                                                    Jennifer L Braster (NBN 9982)
18                                                  NAYLOR & BRASTER
   Thomas A. Zimmerman, Jr. (Admitted Pro Hac Vice) 1050 Indigo Drive, Suite 200
19 Zimmerman Law Offices, P.C.                      Las Vegas, NV 89145
   77 West Washington St., Suite 1220               Attorneys for Defendant Experian Information
20 Chicago, IL 60602                                Solutions, Inc.
21 Mohammed O. Badwan (Admitted Pro Hac Vice)
22 SULAIMAN LAW GROUP, LTD.
   2500 S. Highland Ave., Suite 200
23 Lombard, IL 60148
   Attorneys for Plaintiff
24                                                  ORDER
      IT IS SO ORDERED
25
           December 4, 2018
26 Dated: ___________,                             ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
27
28
                                                        2
